JS 44C"SDNY ClV|L COVER SHEET
REV, 061'0'11‘17 §

The JS-¢d civil cover sheet and the information contained herein neither replace nor supplement the ming and service of pleadings or
other papers as required by law. except as provided by local rules of coun. This form, approved by the Judicial Conferenoe of the
Uni!ed Staies in September 1974, is required for use of the Clerk of Court forth purpose of initiaiing the civil dockei sheet.

PLA|NT|FFS DEFENDANTS
dane Doe The New York and Presbyterian Hospiia|, et. al.
AT|'ORNEYS (FlRM NAME, ADDRESS. AND TELEF‘HONE NUMBER A'l'l'ORNEYS (|F KNOWN) l

Derek Smith l_aw Group, PLLC, 1 Penn Plaza, Suite 4905, New York, New
York 10119, 212-587~0760

CAUSE OF ACTION(C|TE THE U.S. ClVlL STATUTE UNDER WH|CH YOU ARE FlL|NG AND WRITE A BR|EF STATEMENT OF CAUSE
[DO NOT CITE JL.|R|SD|CT|ONAL STATUTES UNLESS DIVERS|TY)

Tl`t|e 7

1 Judge Previously Assigned
Has this action. case, or prooeeding, or one essentially the same been previously filed in SDNY 01 any time? No -Yesl___| '

lfyes, was this case Vo|.|:| lnvo|. |:] Dismissed. No |:| Yes |:| |fyes, give dale 81 Case No.

 

ls mls AN lm‘='RNATloNAL Anarmmou casner No [_fl ‘(es |:I
(PLACE AN [x] !N ONE BOX ONLY) NATU RE OF SU|T
rome AcnoNs 100050 51'A'ruTEs
corach PERsoNAL lNJuRY Pensowu. mauRY FoRFElTuRErPENALT¥ eANKRuPTov oTHER 011\1'01'05
[ ] 387 HEA"THCARE" 315 FALSE cows
1 1 110 1NsuRANcE 1 1310 NRPLANE PHARMACEUTICAL PERSONAL 1 1025 nguc, RELATED 1 1422 APPEA!. l ]
1 1120 MARINE 1 1315 AIRPLANE PRooucT lNJURWPRODuCT LlABlLlTY SE|zURE OF PROPERTY 20 usc150 f 1376 QUI TAM
1 1 130 MrLLER Ac'r LlAall.l‘rY 1 1305 PERSoNAL lNJuRY 21 usc 331 1 1423 wrrl-loRAwAL 1 1400 sTATE
1 1 140 NEeoTlAeLE 1 1320 AssAul_T. 1.1001_ 0 PRoDucT meluTY f law OTHER 20 usc 151 REAPPoRTroNMENT
swsTRuMENT SLANDER 1 1 300 Aseesroe PERsoNAL 1 1410 001110001
1 1 150 neoovERY 0F 1 1330 FEDERAL lmuRY 1000001 1 1430 BANKs 0 eANmNG
ovERPAYMENT 0 510 PL0YERS' LcAeluTY PRoPER‘rY seems 1 1450 CoMMERcE
eNFoecEMENT mele 7 1 1400 05000.1.4110~
05 JquMENT 1 1040 MAR|NE PERsoNAL FRoPERTv 1 1 020 ooPYRlGHTs 1 1 1 1 410-0001<0151=_0 lNFLu-
1 1 151 memo/405 001 1 1345 1010le5 PRoouoT 1 1 030 PATENT : 510ch 0 coRRuPT
152 REcovenv 0F LlAean'v 1 1310 orHER FRAuD ' - onoAleATioN ACT
DEFAULTED 1 1 050 010100 in-ucLE 1 1 311 TRuTH lN LEND|NG [ 1 535 PATENT“ABBRE""ATED NEW DRUG APPL'CAT'°N 1R1c0)
sTuoENT LoANs 1 1 355 1.10100 vEH:cl.e l 1 640 TRADEMARK 1 1400 coNsuMER 000011
1Exca. ve'rERANs) FRooucT 000le socmL secunmr 1 1400 cAeLF.rsATEz.mE rv
1 1 153 REcovERv 0F 1 1300 oTHER PERSoNAL
ovERPAYMENT leuRY 1 130 oTHER PERSONAL moon 1 1 061 111011300111 1 1050 015<:1.10111150.r
00 vETERAN's 1 1302 PERsoNAL lmuRY _ PROPERTY DAMAGE 1 1002 0LAcl< LuNe 10231 coMM<Jorrl 551
051101=110 1100 MALPRACTlCE 1 1 305 PRoPERTY DAMAGE 1 1110 FA:R LABOR 1 1003 0111101011111.1114051011 ExcHANGE
1 1 100 01001~;1-101_0500 PRooucT LlAelLl'rv srANoAI-zos 001 1 1004 sslo rrrLE xvl
sulrs 1 1120 meQRJMGMT 1 1005 Rsl 14051911
1 1 100 oTHER PmsoNER PEnnoNs RELA'rloNs ' 1 1 000 oTHER sTA‘ruToRY
coNTRAcT 1 1403 AuEN DETAmEE 1 1 140 RNLWAY LABoR Ac:T . - Acno~s
1 1 105 conrch 1 1 510 MonoNs 10 [ j 751 FAM|LY MED|CA,_ FeoeRALj rAx surrs 1 1001 AGRicuLTuRAL AcTs
PRooucT AcnoNs unnER sTATures vAcATE sEN1ENcE |_EAVE ACT (FMLA) ;
LlAeierY 20 usc 2255 1 1010 TAxEs 1u.s. elainuff or
1 1 100 FRANcmSE crvlL msi-ns 1 1530 HABEAS 0001=05 1 1100 oTHER LABoR 0010000011 1 1 003 ENV|RQNMENTAL
1 1535 DEATH PENALTY LlTlGATloN 1 1011 105-mine PART¥ MA~l-rsas
1 1540 MANoAMus 0 011-1150 1 1101 EMPL RET 100 20 usc 1000 305 FREEDQM QF
1 1440 &111_0|:1“§:°1¥;1;)0101-110 sEcumTv 001 (E01001 [ ] mFoRMATloN Ac1'
REAL PRGPERTY 1 1 000 ARB:TRA'rloN
1 1 VO_"NG 'MM'GRA“°" 1 000 ADMIN:STRATNE
1 1210 LANo 2 EMPLovMENT PR:soNER clvu_ 10101-115 1
coNDEMNAnoN 1 Housmer [ 1452 NAT,JRN_|ZAT¢ON PRocEDuRE AoTrREleW 00
1 1220 FoREcLosuRE [ 1445 AY§§§MOSDMTENS 1 1550 civiL mel-110 APPL|cATloN 1 _ AFF'EAL °FAGENCY DEC'S'ON
1 1230 RENT LEASE 0 1 1555 11010011 0000111001 1 1405 oTHER 101011<30.4110~ `
EJECTMENT DlSABH-l'l'lF-S - 1 1 500 clvli_ DETAmEE AchoNs [S-]r:§r; §$§$J'TTEUST'ONN"TY OF
1 1240 rome 10 LANo EMPLOVMENT 00~01110~0 00 coNFlNEMeNT
1 1245 ToRT PRODuCT [ 1446 AMER|CANS WlTH
L|AB|UT¥ DISAB|LIT|E.".S -OTHER
1 1 200 ALL orHER [ 1443 EDUCAT|ON
REAL PRoPERTY

Check if demanded in compiainl‘: .
DO YOU CLAI|V| TH|S CASE |S RELATED TO A C|VIL CASE NOW PEND|_NG lN S.D.N.¥.

 

 

 

 

CHECK [F TH|S |S ACLASS ACT|ON AS DEF|NED BY LOCAL RULE FOR DlVlSlON OF BUSINESS 13?
UNDER F.R.C.P. 23 lF SO, STATE.' 1 '
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in compiaint
JURY DEMAND: le YES ENO NOTE: 100 must also submit at the time ofrmng 010 Statemem of Relatedness form 1Form 111-321.

(PLACE AN X i'N ONE BOX ONLY) ORIGIN

‘ `et ' A eat to District
[Xl 1 Origina| m 2 Removed from |:[3 Remanded |:] 4 Reinstated or m 5 Transferr§d from [:I 6 Lh_':t"i§g::o:q l |:] 7 J:§ge from
Froceedlng State Court K::'le"ate Reopened (SPECif¥ iSfl'if-`!) (Transrerred) Magistmte wng

[____| a. all parties represented Cou,-t

§|:] 3 Muliidism'e litigation (Direm i=iie)
|:| b_ At least one party

is pro se.
(P-'-ACE AN X IN ONE BOX ONLYJ BAS[S OF JURlSDlCTION 1F DiVERSi'TY, !NDICATE
\:| 1 u.S. PLAiNTiFF |:]2 u.S. DEFENDANT |X| 3 FEDERAL ouESTiON |:|4 DiVERSiTY CIT»'ZENSH!P BELOW.

(U.S. NOTA PARTY)

ClTlZENSH|P OF PR|NC|PAL PART]ES (FOR DIVERS|TY CASES ONLY) :

(Plaoe an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ClTlZEN OF TH|S STATE [ ] 1 [ ] '1 C|TIZEN OR SUBJECT C)F A [ ]3 [ ]3 |NCORPORATED and PR|NC!PAL PLACE [ ]5 [ ]5
FORE|GN COUNTRY OF BUS|NESS |N ANOTHER STATE

CIT|ZEN OF ANOTHER STATE [ ]2 [ ]2 lNCORPORATED Dr PR|NCIPAL PLACE [ ]4[ ]4 FORE|GN NAT|ON [ ]E [ ] 6

OF BUS[NESS lN TH|S STATE

PLA|NT|FF(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT1S1ADDREss(Es1ANo 000NTY(1ES1

DEFENDANT(S) ADDRESS UNKNOWN

REF‘RESENTAT|ON |S HEREBY MADE THAT AT TH|S T|ME, l HAVE BEEN UNABLE, WlTH REASONABLE D|L|GENCE TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHDUSE ASS|GNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Looa| Ru!e for Division of Business 18, 20 or 21.

checkone: Ti-iiS ACTiON sHouLD BE AssiGNEi:) To: |:| WHITE PLA|NS 121 N|ANHATTAN
@U<W

DATE 10/22118 SIGNATURE O[__ ATTORNEY OF RECORD ADM|`|`|'ED TO PRACT]CE lN TH[S DlSTR|CT

 

[ 1 N0

1011 YES (DATE ADMiTrED Mo.July vr. 2016 1
RECEIPT # Att0mey Bar Code # 1011/11 520
Nlagistrate Judge is to be designated by the Cierk of the Court.
Magistrate Judge its so Design:ated.

Ruby J. Krajick, C|erk of Court by Deputy Clerk, DATED

UN|TED STATES DISTR|CT COURT (NEW YORK SOUTHERN) '

-Clear F'o:l_fm Save

 

